DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 9/21/2020.
 	Claims 21, 39-40 and 43-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/19/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
Response to Arguments
All of Applicants arguments filed 1/21/2021 have been fully considered and are not persuasive.
Applicant’s arguments with respect to the 112(a) rejection are not persuasive for the reasons of record presented in the office action mailed 10/21/2020, pages 2-4, which are incorporated into this office action.
Applicants arguments relating to the new matter rejection are not persuasive.  While the specification discloses some embodiments surfactants falling with in the claimed genus, the disclosure of a few species does not provide sufficient support to claim the entire genus of surfactants having an alkyl chain of less than C-12 or a branched alkyl chain as the genus embraces a multitude of species not contemplated, such as silwet L77 which comprises a methyl alkyl chain.
Applicant’s remarks regarding the 112(b) rejection are noted, but Applicants have not amended the claim to resolve the 112 issues, as such the rejection is maintained.

This is not persuasive.  Absent a definition in the specification of alkyl chain, an alkyl chain is reasonably interpreted as a hydrocarbon chain having more than 1 carbon atom.  While google may provide another definition of this, there is no indication in the specification that this google definition is limiting to the claims and limitations which are not supported by the instant specification will not be brought into the claims.  Furthermore, the rejection is based on the combined teachings of Hilvert with those of Bhandry, Wood and Harrison, as evidenced by Robinson and as discussed in the rejection
“Regarding the presence of “wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain.”  The prior art makes obvious the use of sodium C10-15 pareth-3 sulfate which as evidenced by Robinson is Sodium salt of a sulfated polyethylene glycol ether of a mixture of synthetic C10-15 alcohols. It conforms generally to the formula where R represents the C10-15 alkyl group and n has an average value between 1 and 4, thus comprising alkyl groups of less than 12.  “ 
Thus the limitations of the claimed have been met.
The remainder of Applicants arguments against the 103 rejection over Hilvert, Bhandry, Wood and Harrison, as evidenced by Robinson, were previously presented and already addressed by the Examiner in the office action mailed 10/21/2020 and the Examiner’s remarks are incorporated into this office action.
Regarding the 103 rejections over a) Hilvert, Bhandry, Sharma, Carbolpol, Wood and Harrison, as evidenced by Robinson; b) Hilvert, Bhandry, Wood, Harrison and Wittersheim, as evidenced by Robinson; Applicant reiterated that Hilvert does not meet the structural requirements of the instant claims and fails to teach a surfactant having an alkyl chain of less than 12 carbon.

Regarding the rejection over Jayaswal, D’Souza, Patel, Wood and Harrison, as evidenced by Robinson, Applicant argues that the combined prior art does not teach at least one of the surfactants having an alkyl chain of less than 12 along with the other claimed limitations.
This is not persuasive, as previously discussed the prior art makes obvious the use of sodium C10-15 pareth-3 sulfate which as evidenced by Robinson is Sodium salt of a sulfated polyethylene glycol ether of a mixture of synthetic C10-15 alcohols. It conforms generally to the formula where R represents the C10-15 alkyl group and n has an average value between 1 and 4, thus comprising alkyl groups of less than 12, which reads on the claimed limitation.
The remainder of Applicants arguments against the 103 rejection over Jayaswal, D’Souza, Patel, Wood and Harrison, as evidenced by Robinson, were previously presented and already addressed by the Examiner in the office action mailed 10/21/2020 and the Examiner comments are incorporated into this office action.
Regarding the 103 rejections over Jayaswal, D’Souza, Patel, Wood and Harrison, as evidenced by Robinson; b) Hilvert, Bhandry, Wood, Harrison and Flammer , as evidenced by Robinson; Applicants arguments are not persuasive for the same reasons discussed above with respect to the rejection over Jayaswal, D’Souza, Patel, Wood and Harrison, as evidenced by Robinson.
Applicant remarks that they have demonstrated evidence that the by merely combining two compositions, as demonstrated by the many Comparative Data examples, that it is not obvious to simply combine two equivalent compositions. Any such combination as asserted in the Office Action is hindsight reconstruction based on the present invention, which is impermissible.
This is not persuasive as the data is not commensurate in scope with the instant claim and Applicants have not pointed out specific examples that supports their showing of unexpected results.  It is noted that Applicants have the burden of establishing and explaining how their results are unexpected and significant.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, 22-29, 31-38, 41-42 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 as amended recites “wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain.”  This amendment was not sufficiently described in the specification.  While the specification discloses some embodiments falling with in the claimed genus, the disclosure of a few species does not provide support to claim the entire genus of surfactants having an alkyl chain of less than C-12 or a branched alkyl chain as the genus embraces a multitude of species not contemplated.  It is noted that surfactants having a branched alkyl chain are only discussed with respect to anionic alkyl sulfates and alkyl ether sulfate surfactants.  

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 defines the surfactant of claim 1 to be selected from the following markush group, however, claim 1 states that “wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain.”  This renders the claim indefinite as it’s unclear is claim 22 is meant to be in addition (further comprising) to the surfactant of claim 1, or if claim 22 is meant to limit the “wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain” of claim 1.
For purposes of examination, either interpretation will be deemed to read on the claimed.

Claim Rejections - 35 USC § 112 1st Paragraph
Claims 1-20, 22-29, 31-38, 41-42 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant claims recite “from about 0.5 % to 10% of one or more thickening polymers that are able to raise the viscosity of the formulation to at least 3000 cps at 2s-1; wherein the composition without thickening polymer has a viscosity of less than about 3000 cps at 2s-1 and is unable to be thickened above 3000 cps at 2s-1 with sodium chloride salt in the range of about 0.1% to about 3%.”  The instant specification equates this ability of increase or maintaining viscosity with the type of surfactant used as .  
Thus it’s unclear from the specification and the claims which surfactants are capable of achieving the claimed function of viscosity.
For purposes of examination, all compositions having a surfactant as listed in claim 22, along with the claimed antidandruff agent and thickening polymer are expected to be capable of having the claimed viscosity and are unable to be thickened in the manner claimed.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13, 15-20, 22-25, 28-29 and 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert (US 2014/0348884), Bhandary (WO 98/23258), Wood (US 8,388,699) and Harrison (US 6,642,194), as evidenced by Robinson.
Hilvert discloses a shampoo composition with improved hair feel, comprising associative thickeners, anionic surfactants and polyDADMAC (Abs). 
The composition is taught to comprise 5-20% of a detersive surfactant; 0.05-3% associated thickeners; 0.05-5% polyquaternium-6 and water (Hilvert – claim 1).
Hilvert teaches the associative thickener to be polyethyleneglycol distearate.  
Example 6 of Hilvert discloses a composition comprising:
Sodium lauryl sulfate;
14% sodium laureth-3 sulfate – reading on instant claims 1a, 10-11, 19-20 and 22;
.75% cocoamidopropyl betaine – reading on instant claim 23;
1.5% of cocomonoethanolamide ;  
Dimethicone – reading on instant claims 36-37;
Salicyclic acid – scalp health agent;
.75% PEG 150 distearate – reading on associative polymer thickener of instant claims 2 and 7-9;
Polyquaternium-6 – reading on instant claim 34, etc.
Hilvert also teaches that the composition can comprise benefit agents such as gel networks (reading on instant claim 35), thickeners and anti-dandruff actives.
Hilvert teaches the shampoo formulations to be in the form of pourable liquids (reading on elected compositional form) [0082].
Regarding claims 1 and 31-33: Hilvert teaches that the shampoo have a pH ranging from 3-9, preferably 4-8 [0073].
However, Hilvert does not teach the composition to comprise piroctone olamine as recited by instant claims 24-25 and 28-29.
Bhandary teaches hair shampoo compositions comprising 2-50% of surfactants, polyethyleneimine and 0.1-3% piroctone olamine (Abs).   Bhandary exemplifies a shampoo composition comprising sodium laureth sulfate as the surfactant.
Bhandary teaches that piroctone olamine is available under the brand Octopirox and is considered substantive to scalp and hair and is a known antidandruff agent and is used in rinse off products (Pg. 6).
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilvert with those of Bhandary and add 0.1-3% of octopirox to the shampoo composition of Hilvert to provide the composition with antidandruff properties.  One of skill in the art would have a reasonable expectation of success as Hilvert teaches that antidandruff agents can be effectively added and Bhandary taches that Octopirox is a well-known antidandruff agent and can be successfully used in shampoo compositions comprising SLES.

Wood teaches a hair composition which can comprise anionic surfactants such as sodium C10-15 paerth-3 sulfate and sodium laureth sulfate (Col. 5, lines 45-60).
Harrison teaches that sodium C10-15 pareth sulfate is an anionic surfactants suitable for use in cleansing compositions (Abs and Col. 4, lines 40-45).
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to add sodium C10-15 paerth-3 sulfate to the composition of Hilvert along with SLES as both are taught by the prior art to be anionic surfactants suitable for use in cleansing compositions and in hair and its prima facie obvious to combine two functionally equivalent composition each taught by the prior art to be used for the same purpose in order to create a 3rd composition for the same purpose.
Instant claim 1 requires “thickening polymers that are able to raise the viscosity of the formulation to at least 3000 cps at 2s-1…” as the prior art makes obvious the claimed composition and the claimed thickening polymer, antidandruff agent and surfactant(s), the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary, therefore, the carbomer in Hilvert is able to raise the viscosity of the formulation to at least 3000cps and the composition without the thickening polymer rise unable to be thickened above 3000cps with sodium chloride salt.
Regarding claims 4-6 and 13: These claims recite “where one or more thickening polymers are able to raise the viscosity…”  and “wherein the composition without the thickening polymer…” The prior art makes obvious the claimed thickening polymers and the claimed surfactants, therefore as a compound and its properties are inseparable the thickening polymer of the prior art is capable of raising the viscosity as claimed.
Regarding claims 15-18: The prior makes obvious the structural limitations being claimed, therefore, the composition claimed and the composition of the prior art is expected to have the same properties absent evidence to the contrary.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”
 Regarding the presence of “wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain.”  The prior art makes obvious the use of sodium C10-15 pareth-3 sulfate which as evidenced by Robinson is Sodium salt of a sulfated polyethylene glycol ether of a mixture of synthetic C10-15 alcohols. It conforms generally to the formula where R represents the C10-15 alkyl group and n has an average value between 1 and 4, thus comprising alkyl groups of less than 12.  Furthermore, as discussed above, Hilvert makes obvious a composition comprising cocomonoethanolamide, the structure of this surfactant contains 2 alkyl chains, one having 12 carbons and the other having 2 carbons, which reads on “surfactant has an alkyl chain of less than C12” as not all alkyl chains of the surfactant are required to have less than 12 carbons.

Claims 1-20, 22-25, 28-29 and 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert (US 2014/0348884), Bhandary (WO 98/23258), Sharma (WO 2015/033351), Carbopol Aqua SF-1 Technical Data Sheet, Wood (US 8,388,699) and Harrison (US 6,642,194), as evidenced by Robinson.
Hilvert discloses a shampoo composition with improved hair feel, comprising associative thickeners, anionic surfactants and polyDADMAC (Abs). 
The composition is taught to comprise 5-20% of a detersive surfactant; 0.05-3% associated thickeners; 0.05-5% polyquaternium-6 and water (Hilvert – claim 1).
Hilvert teaches the associative thickener to be polyethyleneglycol distearate.  
Example 6 of Hilvert discloses a composition comprising:
Sodium lauryl sulfate;
14% sodium laureth-3 sulfate – reading on instant claims 1a, 10-11, 19-20 and 22;
.75% cocoamidopropyl betaine – reading on instant claim 23;
1.5% of cocomonoethanolamide ;  
Dimethicone – reading on instant claims 36-37;
Salicylic acid – scalp health agent;
.75% PEG 150 distearate – reading elected polyethylene glycol of instant claim 14;
Polyquaternium-6 – reading on instant claim 34, etc.
Hilvert also teaches that the composition can comprise benefit agents such as gel networks (reading on instant claim 35), thickeners and anti-dandruff actives.
Hilvert teaches the shampoo formulations to be in the form of pourable liquids (reading on elected compositional form) [0082].
Regarding claims 31-33: Hilvert teaches that the shampoo have a pH ranging from 3-9, preferably 4-8 [0073] and viscosity of 4000-20,000 cP [0085].
However, Hilvert does not teach the composition to comprise piroctone olamine as recited by instant claims 24-25 and 28-29.
Bhandary teaches hair shampoo compositions comprising 2-50% of surfactants, polyethyleneimine and 0.1-3% piroctone olamine (Abs).   Bhandary exemplifies a shampoo composition comprising sodium laureth sulfate as the surfactant.
Bhandary teaches that piroctone olamine is available under the brand Octopirox and is considered substantive to scalp and hair and is a known antidandruff agent and is use in rinse off products (Pg. 6).
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilvert with those of Bhandary and add 0.1-3% of octopirox to the shampoo composition of Hilvert to provide the composition with antidandruff properties.  One of skill in the art would have a reasonable expectation of success as Hilvert teaches that antidandruff agents can be effectively added and Bhandary taches that Octopirox is a well-known antidandruff agent and can be successfully used in shampoo compositions comprising SLES.
However, the above references does not teach the composition to comprise an acrylate thickening polymer as elected (Carbopol Aqua SF-1).

The Carbopol technical data sheet (TSD) teaches Carbopol Aqua SF-1 to be a rheology modifier that provides the convenience of a liquid while delivering benefits to surfactants based cleansing products.  Carbopol Aqua SF-1 was specifically designed to impart efficient suspending and stabilizing, as well as thickening properties to formulations containing high level of surfactants and have low pH.  Insoluble and difficult-to-stabilize ingredients such as silicones can be co-emulsified and stabilized. Finally, Carbopol Aqua SF-1 polymer has the remarkable ability to enhance the pearlescent appearance of surfactant formulations, such as shampoos.
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilvert with those of Carbopol and add 0-10% of Carbopol Aqua SF-1 to the shampoo composition of Hilvert to provide the composition enhanced properties such as efficient suspending, thickening and stabilization.  One of skill in the art would have a reasonable expectation of success as Hilvert teaches that thickening agents can be effectively added and Sharma teaches that Carbopol Aqua SF-1 is a well-known rheology modifier and can be successfully used in shampoo compositions comprising SLES and antidandruff agents.
However, the above references do not teach the composition to also comprise sodium C10-15 pareth-n sulfate where n is between 0.5-3.5 and the alkyl chain can be linear of branched.
Wood teaches a hair composition which can comprise anionic surfactants such as sodium C10-15 paerth-3 sulfate and sodium laureth sulfate (Col. 5, lines 45-60).
Harrison teaches that sodium C10-15 pareth sulfate is an anionic surfactants suitable for use in cleansing compositions (Abs and Col. 4, lines 40-45).
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to add sodium C10-15 paerth-3 sulfate to the composition of Hilvert along with SLES as both are taught by the prior art to be anionic surfactants suitable for use in cleansing compositions and in rd composition for the same purpose.
Instant claim 1 requires “thickening polymers that are able to raise the viscosity of the formulation to at least 3000 cps at 2s-1…” as the prior art makes obvious the claimed composition and the claimed thickening polymer, antidandruff agent and surfactant, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary, therefore, the carbomer in Jayaswal is able to raise the viscosity of the formulation to at least 3000cps and the composition without the thickening polymer rise unable to be thickened above 3000cps with sodium chloride salt.
Regarding claims 4-6 and 13: These claims recite “where one or more thickening polymers are able to raise the viscosity…”  and “wherein the composition without the thickening polymer…” The prior art makes obvious the claimed thickening polymers and the claimed surfactants, therefore as a compound and its properties are inseparable the thickening polymer of the prior art is capable of raising the viscosity as claimed.
Regarding claims 15-18: The prior makes obvious the structural limitations being claimed, therefore, the composition claimed and the composition of the prior art is expected to have the same properties absent evidence to the contrary.
MPEP 2112.01 II cites ““Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”
Regarding the presence of “wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain.”  The prior art makes obvious the use of sodium C10-15 pareth-3 sulfate which as evidenced by Robinson is Sodium salt of a sulfated polyethylene glycol ether of a mixture of synthetic C10-15 alcohols. It conforms generally to the formula where R represents the C10-15 alkyl group and n has an average value between 1 and 4, thus comprising alkyl groups of less than 12.  Furthermore, as discussed above, Hilvert makes obvious a composition comprising cocomonoethanolamide, the structure of this surfactant contains 2 alkyl chains, one having 12 carbons .


Claims 1-2, 4-13, 15-20, 22-25, 28-29, 31-38 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert (US 2014/0348884), Bhandary (WO 98/23258), Wood (US 8,388,699) and Harrison (US 6,642,194), as evidenced by Robinson, as applied to claims 1-2, 4-13, 15-20, 22-25, 28-29 and 31-38 above and further in view of Wittersheim (US 4,309,119).
As discussed above, Hilvert and Bhandary make obvious the limitations of claims 1-2, 4-13, 15-20, 22-25, 28-29 and 31-38, however, they do not teach the composition to be applied using an applicator.
Wittersheim discloses an applicator device for cosmetic preparation wherein the cosmetic preparation can be applied to the body part being treated, in quantities controllable by means of a self-closing valve (Abs). 
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Hilvert and Bhandary with those Wittersheim and use the device of Wittersheim to apply the composition (which for a system) made obvious above as Wittersheim is capable of being used with cosmetic preparation and allow for controlled quantities of the composition to be applied.  One of skill in the art would have a reasonable expectation of success as its prima facie obvious for a person of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic for topical application to a subject.
Claims 1-8, 10-20, 22-29, 31-34, 36-38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal (WO 2015/055432), D’Souza (Indian J Dermatol. 2015 May-Jun; 60(3): 248–254), Patel (US 4,726,945), Wood (US 8,388,699) and Harrison (US 6,642,194), as evidenced by Robinson (International Journal of Toxicology 29(Supplement 3) 151S-161S, 2010).
Jayaswal discloses a hair care composition comprising a cationic deposition polymer and discrete dispersed droplets of a water-insoluble conditioning agent (Abs).  
Example 9-10 of Jayaswal disclose compositions comprising:
14% Sodium laureth sulfate (cleansing surfactant)– reading on instant claims 1a, 10-11, 19-20 and 22 ;
1.6% cocoamidopropyl betaine – reading on instant claim 23;
0.15 or 0.05% of Jaguar C17 – reading on cationic polymer of instant claim 34;
0.05 or 0.15% of guar hydroxypropyltrimonium chloride – reading on thickening agent of claim 14 being a guar derivative;
0.5% of climbazole – reading on surfactant soluble anti-dandruff agent of instant claim 1b and 26-29;
Zinc pyrithione – reading on scalp health agent of instant claim 38;
Dimethicone and/or dimethiconol – reading on instant claims 36-37;
0.7% perfume – reading on instant claim 42;
0.6% acrylic acid polymer (carbomer) – reading on thickening polymer of instant claim 1c, 2-3 and 7-8 (soluble crosslinked acrylic polymer and carbomer), it is noted that the taught 0.6% reads on “about 0.7%”;
Regarding claim 22: Jayaswal teaches that sodium lauryl ether sulfate (also known as sodium laureth sulfate), where n=1-3 is preferred, reading on elected species.
Regarding claims 24-25: Regarding the elected species, Jayaswal teaches that preferred hair composition comprise antidandruff agents such as azole based antifungal agents (i.e. climbazole as seen in the example above), octopirox, methyl pyrithione salts, selenium sulfide and mixtures thereof. In view of these teachings, it would have been prima facie obvious to substitute octopirox (i.e. piroctone olamine) with climbazole in the examples taught above, as Jayaswal specifically teaches octopirox to be suitable for use, thus the use of any of the taught antidandruff agents is prima facie obvious.

However, Jayaswal does not teach the pH as claimed.
D’Souza discusses hair shampoos and hair conditioners and teaches that pH higher than 5.5 can cause irritation to the scalp (Pg. 11) .
Patel discloses stable hair conditioning compositions having pH ranging from 4.5-5.5.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jayaswal with those of D’Douza and Patel. One of skill in the art would have been motivated to formulate the compositions of Jayaswal to have a pH ranging from 4.5-5.5 to ensure the composition is not irritating to the scalp, as taught by D’Souza. One of skill in the art would have a reasonable expectation of success as Jayaswal teaches that pH adjusting agents can be added.
However, Jayaswal does not teach the composition to also comprise sodium C10-15 pareth-n sulfate where n is between 0.5-3.5 and the alkyl chain can be linear of branched.
Wood teaches a hair composition which can comprise anionic surfactants such as sodium C10-15 pareth-3 sulfate and sodium laureth sulfate (Col. 5, lines 45-60).
Harrison teaches that sodium C10-15 pareth sulfate is an anionic surfactants suitable for use in cleansing compositions (Abs and Col. 4, lines 40-45).
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to add sodium C10-15 pareth-3 sulfate to the composition of Jayaswal along with SLES as both are taught by the prior art to be anionic surfactants suitable for use in cleansing compositions and in hair and its prima facie obvious to combine two functionally equivalent composition each taught by the prior art to be used for the same purpose in order to create a 3rd composition for the same purpose.

Regarding claims 4-6 and 13: These claims recite “where one or more thickening polymers are able to raise the viscosity…”  and “wherein the composition without the thickening polymer…” The prior art makes obvious the claimed thickening polymers and the claimed surfactants, therefore as a compound and its properties are inseparable the thickening polymer of the prior art is capable of raising the viscosity as claimed.
Regarding claims 15-18: The prior make obvious the structural limitations being claimed, therefore, the composition claimed and the composition of the prior art is expected to have the same properties absent evidence to the contrary.
MPEP 2112.01 II cites ““Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”
Regarding the presence of “wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain.”  The prior art makes obvious the use of sodium C10-15 pareth-3 sulfate which as evidenced by Robinson is Sodium salt of a sulfated polyethylene glycol ether of a mixture of synthetic C10-15 alcohols. It conforms generally to the formula where R represents the C10-15 alkyl group and n has an average value between 1 and 4, thus comprising alkyl groups of less than 12.

Claims 1-8, 10-20, 22-29, 31-34, 36-38, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal (WO 2015/055432), D’Souza (Indian J Dermatol. 2015 May-Jun; 60(3): 248–254),  Patel (US 4,726,945), Wood (US 8,388,699) and Harrison (US 6,642,194), as applied to claims 1-8, 10-20, 22-29, 31-34, 36-38 and 42 above and further in view of Flammer (US 2003/0161802), as evidenced by Robinson.
As discussed above, the prior art makes obvious the limitations of claims 1-8, 10-20, 22-29, 31-34, 36-38 and 42, however, they do not teach the composition to comprise menthol.
Flammer teaches anti-dandruff and anti-itch compositions comprising an antidandruff agent, a cooling sensate material and a cooling sensate (Abs).  Flammer teaches that there is an unexpected advantage in using menthol in combinations with cooling sensate enhancers with antidandruff substances.  Benefits include substantial soothing effect, deep-cleaned effect, cooling effect and/or significantly enhanced “menthol/medicated” aroma [0009-0016].
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Jayaswal with those of Flammer and add menthol and a cooling sensate enhancer as Flammer teaches that these components in combination with antidandruff substances provides enhanced benefits such as substantial soothing effect and menthol aroma. Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as both Flammer and Jayaswal teach anti-dandruff compositions, such as shampoos.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13, 15-20, 22,24-25, 31-38, 41-42 and 47 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-48 of co-pending Application No. 15/962327 (reference application) in view of Sharma (WO 2015/033351). 
US’327 discloses a hair compositions comprising the same 10-25% surfactants, 0.01-10% surfactant soluble antidandruff agents and thickening agents as recited by the instant claim.  The composition also comprises the same pH, scalp health agents, cationic polymers, conditioning agents as recited by the instant claims and is applied using an applicator.
While US’327 does not teach the amounts in which the thickening polymer is used, as discussed above Sharma teaches antidandruff compositions  which comprise antidandruff agents, surfactants such 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613